EXHIBIT 10.23

 

Employment Agreement of John Riconosciuto

 

This Employment Agreement (the “Agreement”) is effective as of August 1, 2000
(the “Effective Date”), by and between Smurfit-Stone Container Corporation (the
“Company”) and John Riconosciuto (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive as the Vice President and
General Manager of its Specialty Packaging Division; and

 

WHEREAS, the Company and the Executive have reached agreement concerning the
terms and conditions of his employment and wish to formalize that agreement;

 

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
stated in this Agreement, the Company and the Executive hereby agree as follows:

 

1.                                       Employment.  The Company hereby employs
the Executive and the Executive hereby accepts employment with the Company as
Vice President and General Manager of the Company’s Specialty Packaging
Division.  During the Employment Term (as hereinafter defined), Executive will
have the title, status and duties of Vice President and General Manager of the
Company’s Specialty Packaging Division and will report directly to the Company’s
President and Chief Executive Officer.

 

2.                                       Term of Employment.  The term of
employment (“Employment Term”) will commence on the Effective Date, and will
continue thereafter until two years from the Effective Date and will be
automatically extended for subsequent one (1) day periods for each day of the
Employment Term that passes after the Effective Date, unless sooner terminated
by either party in accordance with the provisions of this Agreement.  The intent
of the foregoing provision is that the Agreement becomes “evergreen” on the
Effective Date so that on each passing day after the Effective Date the
Employment Term automatically extends to a full two-year period.

 

3.                                       Duties.  During the Employment Term:

 

(a)                                  The Executive will perform duties assigned
by the Company’s President and Chief Executive Officer, Chief Operating Officer
or Chief Financial Officer, or the Company’s Board of Directors (the “Board”),
from time to time; provided that the Executive shall not be assigned tasks
inconsistent with those of Vice President and General Manager of the Company’s
Specialty Packaging Division.

 

(b)                                 The Executive will devote his full time and
best efforts, talents, knowledge and experience to serving as the Company’s Vice
President and General Manager of its Specialty Packaging Division.  However, the
Executive may devote reasonable time to activities such as supervision of
personal investments and activities involving professional, charitable,
educational, religious and similar types of activities, speaking engagements and
membership on other boards of directors, provided such

 

--------------------------------------------------------------------------------


 

activities do not interfere in any material way with the business of the
Company; provided that, the Executive cannot serve on the board of directors of
more than one publicly-traded company without the Board’s written consent.  The
time involved in such activities shall not be treated as vacation time.  The
Executive shall be entitled to keep any amounts paid to him in connection with
such activities (e.g., director fees and honoraria).

 

(c)                                  The Executive will perform his duties
diligently and competently and shall act in conformity with Company’s written
and oral policies and within the limits, budgets and business plans set by the
Company.  The Executive will at all times during the Employment Term strictly
adhere to and obey all of the rules and regulations in effect from time to time
relating to the conduct of executives of the Company.  Except as provided in (b)
above, the Executive shall not engage in consulting work or any trade or
business for his own account or for or on behalf of any other person, firm or
company that competes, conflicts or interferes with the performance of his
duties hereunder in any material way.

 

4.                                       Compensation and Benefits.  During
Executive’s employment hereunder, Company shall provide to Executive, and
Executive shall accept from Company as full compensation for Executive’s
services hereunder, compensation and benefits as follows:

 

(a)                                  Base Salary.  The Company shall pay the
Executive at an annual base salary (“Base Salary”) of two hundred seventy-five
thousand dollars ($275,000).  The Board, or such committee of the Board as is
responsible for setting the compensation of senior executive officers, shall
review the Executive’s performance and Base Salary annually in April of each
year, and determine whether to adjust the Executive’s Base Salary on a
prospective basis.  The first review shall be in April 2001.  Such adjusted
annual salary then shall become the Executive’s “Base Salary” for purposes of
this Agreement.  The Executive’s annual Base Salary shall not be reduced after
any increase, without the Executive’s consent.  The Company shall pay the
Executive’s Base Salary according to payroll practices in effect for all senior
executive officers of the Company.

 

(b)                                 Incentive Compensation.  The Executive shall
be eligible to participate in any annual performance bonus plans, long-term
incentive plans, and/or equity-based compensation plans established or
maintained by the Company for its senior executive officers, including, but not
limited to, the Management Incentive Plan and the Smurfit-Stone Container
Corporation 1998 Long-Term Incentive Plan. The Board (or appropriate Board
committee) will determine and communicate to the Executive his annual incentive
plan participation for subsequent fiscal years, no later than May 31 of such
fiscal year.

 

(c)                                  Executive Benefit Plans.  The Executive
will be eligible to participate on substantially the same basis as the Company’s
other senior executive officers in any executive benefit plans offered by the
Company including, without limitation, medical, dental, short-term and long-term
disability, life, pension, profit sharing and nonqualified deferred compensation
arrangements.  The Company reserves the right to modify, suspend or discontinue
any and all of the plans, practices, policies and programs at any

 

2

--------------------------------------------------------------------------------


 

time without recourse by the Executive, so long as Company takes such action
generally with respect to other similarly situated senior executive officers.

 

(d)                                 Perquisites.  The Company shall continue to
provide to the Executive such perquisites as are provided to him on the
effective date of this Agreement.

 

(e)                                  Business Expenses.  The Company shall
reimburse the Executive for all reasonable and necessary business expenses
incurred in the performance of services with the Company, according to Company’s
policies and upon Executive’s presentation of an itemized written statement and
such verification as the Company may require.

 

5.                                       Payments on Termination of Employment.

 

(a)                                  Termination of Employment for any Reason. 
The following payments will be made upon the Executive’s termination of
employment for any reason:

 

(i)                                     Earned but unpaid Base Salary through
the date of termination;

 

(ii)                                  Any annual incentive plan bonus, or other
form of incentive compensation, for which the performance measurement period has
ended, but which is unpaid at the time of termination;

 

(iii)                               Any accrued but unpaid vacation;

 

(iv)                              Any amounts payable under any of the Company’s
executive benefit plans in accordance with the terms of those plans, except as
may be required under Code Section 401(a)(13); and

 

(v)                                 Unreimbursed business expenses incurred by
the Executive on the Company’s behalf.

 

(b)                                 Voluntary Termination of Employment for
Other Than Good Reason.  In addition to the amounts determined under (a) above,
if the Executive voluntarily terminates employment for other than Good Reason,
then in addition to the amounts determined under (a) above, the Executive shall
be entitled to a pro rata portion of the target bonus under the Company’s annual
incentive plan for the year in which such termination occurs.

 

(c)                                  Termination of Employment for Death or
Disability.  In addition to the amounts determined under (a) above, if the
Executive’s termination of employment occurs by reason of death or Disability,
the Executive (or his estate) will receive a pro rata portion of any bonus
payable under the Company’s annual incentive plan for the year in which such
termination occurs determined based on the highest of (i) the actual annual
bonus paid for the fiscal year immediately preceding such termination, (ii) the
target bonus for the fiscal year in which such termination occurs, or (iii) the
actual bonus attained for the fiscal year in which such termination occurs.  For
purposes of this Agreement, “Disability” means the Executive’s long-term
disability as defined under the Company’s long-term disability plan, or (iii) if
the Executive is not covered by a long-

 

3

--------------------------------------------------------------------------------


 

term disability plan sponsored by the Company, the Executive’s inability to
engage in any substantial gainful activity by reason of any medically-determined
physical or mental impairment that can be expected to result in death or to be
of long-continued and indefinite duration.

 

(d)                                 Termination by the Company Without Cause, or
Voluntary Termination by the Executive for Good Reason.  If the Company
terminates the Executive’s employment other than for Cause, or the Executive
voluntarily terminates his employment for Good Reason, in addition to the
benefits payable under (a), the Company will pay the following amounts and
provide the following benefits:

 

(i)                                     The Base Salary and annual bonus that
the Company would have paid under the Agreement had the Executive’s employment
continued to the end of the Employment Term.  For this purpose, annual bonus
will be determined as the highest of (i) the actual bonus paid for the fiscal
year immediately preceding such termination, (ii) the target bonus for the
fiscal year in which such termination occurs, or (iii) the actual bonus attained
for the fiscal year in which such termination occurs.

 

(ii)                                  Continued coverage under the Company’s
medical, dental, life, disability, pension, profit sharing and other executive
benefit plans through the end of the Employment Term, at the same cost to the
Executive as in effect on the date of the Executive’s termination.  If the
Company determines that the Executive cannot participate in any benefit plan
because he is not actively performing services for the Company, the Company may
provide such benefits under an alternate arrangement, such as through the
purchase of an individual insurance policy that provides similar benefits or, if
applicable, through a nonqualified pension or profit sharing plan.  To the
extent that the Executive’s compensation is necessary for determining the amount
of any such continued coverage or benefits, such compensation (Base Salary and
annual bonus) through the end of the Employment Term shall be at the highest
rate in effect during the 12-month period immediately preceding the Executive’s
termination of employment.

 

(iii)                               The Company will provide the Executive with
reimbursement for club dues on the same basis on which the Executive was
receiving such reimbursement prior to his employment termination through the end
of the Employment Term; and the Company will bear the cost of such
reimbursement, at the same level in effect immediately prior to the Executive’s
employment termination.  Reimbursement otherwise receivable by the Executive
pursuant to this paragraph shall be reduced to the extent comparable benefits
are actually received by or made available to the Executive without cost during
the 24 month period following the Executive’s employment termination.  The
Executive shall report to the Company any such benefits actually received by or
made available to the Executive.

 

4

--------------------------------------------------------------------------------


 

(iv)                              The period through the end of the Employment
Term shall continue to count for purposes of determining the Executive’s age and
service with the Company with respect to (i) eligibility, vesting and the amount
of benefits under the Company’s executive benefit plans, and (ii) the vesting of
any outstanding stock options, restricted stock or other equity-based
compensation awards.

 

(v)                                 The Company will provide the Executive with
reimbursement for such outplacement services as may be selected by the
Executive, not to exceed the amount of reimbursement as is customary for
similarly situated executives of the Company.

 

(e)                                  Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
without the Executive’s consent:  (i) assigning duties to the Executive that are
inconsistent with those of the position of Vice President and General Manager
for similar companies in similar industries (except to the extent the Company
promotes the Executive to a higher executive position); (ii) requiring the
Executive to report to other than the Company’s President and Chief Executive
Officer, or the Company’s Board; (iii) the failure of the Company to pay any
portion of the Executive’s compensation within 10 days of the date such
compensation is due; (iv) the Company requires the Executive to relocate his
principal business office to a location not within 50 miles of either the
Company’s principal business office located in the St. Louis, Missouri
metropolitan area, or the Company’s principal business office located in the
Chicago, Illinois metropolitan area (provided, that, the Company’s requiring the
Executive to relocate his principal office from Chicago to St. Louis, or from
St. Louis to Chicago, will not constitute Good Reason); or (v) the Company’s
failure to continue in effect any cash or stock-based incentive or bonus plan,
pension plan, welfare benefit plan or other benefit plan, program or
arrangement, unless the aggregate value of all such arrangements provided to the
Executive after such discontinuance is not materially less than the aggregate
value as of the Effective Date.  For purposes of this paragraph, “Company” shall
mean the Company and, following any Change in Control, the Surviving Corporation
or, if applicable, the Parent Corporation (as those terms are defined in Section
6(d)).

 

(f)                                    Cause.  For purposes of this Agreement,
“Cause” shall mean:  (i) the Executive’s willful and continued failure to
substantially perform his duties as an executive of the Company (other than any
such failure resulting from incapacity due to physical or mental illness) after
a written demand for substantial performance is delivered to the Executive by
the Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed his duties, and
which gives the Executive at least 30 days to cure such alleged deficiencies,
(ii) the Executive’s willful misconduct, which is demonstrably and materially
injurious to the Company, monetarily or otherwise, or (iii) the Executive’s
engaging in egregious misconduct involving serious moral turpitude to the extent
that his creditability and reputation no longer conforms to the standard of
senior executive officers of the Company.

 

5

--------------------------------------------------------------------------------


 

(g)                                 Timing of Payments.  All payments described
above shall be made in a lump sum cash payment as soon as practicable (but in no
event more than 10 days) following the Executive’s termination of employment. 
If the total amount of annual bonus is not determinable on that date, the
Company shall pay the amount of bonus that is determinable and the remainder
shall be paid in a lump sum cash payment within 10 days of the date that annual
performance results are finalized.

 

6.                                       Change in Control.

 

(a)                                  Payments and Benefits Upon Employment
Termination After a Change in Control.  If within two years after a Change in
Control (as defined below), the Company terminates the Executive’s employment
other than for Cause, or the Executive voluntarily terminates his employment for
Good Reason, the Company will provide the following payments and benefits to the
Executive, in lieu of those payments and benefits provided under Sections 5(c)
or (d) above, but in addition to the amounts payable under Section 5(a) above:

 

(i)                                     Two times the Executive’s Base Salary as
in effect on the date of the Executive’s termination of employment.

 

(ii)                                  Two times the highest of (i) the average
annual bonus paid for the two fiscal years immediately preceding the Executive’s
employment termination, (ii) the target bonus for the fiscal year in which such
termination of employment occurs, or (iii) the actual bonus attained for the
fiscal year in which such termination occurs.

 

(iii)                               Continued coverage for a period of 24 months
from the Executive’s termination under the Company’s medical, dental, life,
disability and other welfare benefit plans, at the same cost to the Executive as
in effect on the date of the Change in Control (or, if lower, as in effect at
any time thereafter).  If the Company determines that the Executive cannot
participate in any benefit plan because he is not actively performing services
for the Company, the Company may provide such benefits under an alternate
arrangement, such as through the purchase of an individual insurance policy that
provides similar benefits.  The amount of such continued coverage shall be
determined, if applicable, by adding 24 additional months of age and service to
the Executive’s actual age and service as of the Executive’s termination date
and as if the Executive earned compensation during such 24-month period at the
rate in effect during the 12-month period immediately preceding his termination
date.  The Executive’s eligibility for any retiree medical or life coverage
following such termination date shall also be determined by adding 24 additional
months of age and service to the Executive’s actual age and service as of the
termination date.

 

(iv)                              The value of continued coverage for a period
of 24 months under any pension, profit sharing or other retirement plan
maintained by the Company.  The value of such coverage under a tax qualified
plan may be provided through a nonqualified pension or profit sharing plan and
shall be determined by adding 24

 

6

--------------------------------------------------------------------------------


 

additional months of age and service to the Executive’s actual age and service
at the date of the Executive’s termination of employment and as if the Executive
earned compensation during such 24-month period at the rate in effect during the
12-month period immediately preceding his termination date.  In the case of a
defined benefit pension plan, such value shall include any early retirement
subsidies to which the Executive would have become entitled under the plan and
shall be determined using the actuarial factors set forth in such plan.

 

(v)                                 The Company will provide the Executive with
reimbursement for club dues on the same basis on which the Executive was
receiving such reimbursement prior to the Change in Control for 24 months
following the Executive’s employment termination.  The Company will bear the
cost of such reimbursement, at the same level in effect immediately prior to the
Change in Control.  Reimbursement otherwise receivable by the Executive pursuant
to this paragraph shall be reduced to the extent comparable benefits are
actually received by or made available to the Executive without cost during the
24 month period following the Executive’s employment termination.  The Executive
shall report to the Company any such benefits actually received by or made
available to the Executive.

 

(vi)                              Immediate vesting of all stock options,
restricted stock and other equity-based awards.

 

 (vii)                        The Company will provide the Executive with
reimbursement for such outplacement services as may be selected by the
Executive, not to exceed the amount of reimbursement as is customary for
similarly situated executives of the Company.

 

(b)                                 Timing of Payment.  All payments under
paragraphs (a)(i), (ii) and (iv) above, and paragraph (c) below, shall be made
in a lump sum cash payment as soon as practicable, but in no event more than 10
days after the Executive’s termination of employment (or the date of the Change
in Control, if applicable).  If the total amount of bonus is not determinable on
that date, the Company shall pay the amount of bonus that is determinable, and
shall pay the remainder in a lump sum cash payment within 10 days of the date
that annual performance results are finalized.

 

(c)                                  Definition of Change in Control.  For
purposes of the Agreement, a “Change in Control” of the Company will be deemed
to occur as of the first day that any one or more of the following condition is
satisfied:

 

(i)                                     The “beneficial ownership” (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of securities representing more than 20 percent (20%) of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Securities”) is accumulated, held or acquired by a Person (as defined in Section
3(a)(9) of the Exchange Act, as modified, and used in Sections 13(d) and 14(d)
thereof) (other than the Company,

 

7

--------------------------------------------------------------------------------


 

any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or an affiliate thereof, any corporation owned, directly or
indirectly, by the Company’s stockholders in substantially the same proportions
as their ownership of stock of the Company); provided, however that any
acquisition from the Company or any acquisition pursuant to a transaction that
complies with clauses (A), (B) and (C) of subparagraph (iii) of this paragraph
will not be a Change in Control under this subparagraph (i), and provided
further, that immediately prior to such accumulation, holding or acquisition,
such Person was not a direct or indirect beneficial owner of 20 percent or more
of the Company Voting Securities; or

 

(ii)                                  Individuals who, as of the date of the
Agreement, constitute the Board of Directors (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board of Directors;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board will be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors; or

 

(iii)                               Consummation by the Company of a
reorganization, merger or consolidation, or sale or other disposition of all or
substantially all of the assets of the Company or the acquisition of assets or
stock of another entity (a “Business Combination”), in each case, unless
immediately following such Business Combination:  (A) more than 60% of the
combined voting power of then outstanding voting securities entitled to vote
generally in the election of directors of (x) the corporation resulting from
such Business Combination (the “Surviving Corporation”), or (y) if applicable, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries (the “Parent Corporation”), is represented, directly or indirectly
by Company Voting Securities outstanding immediately prior to such Business
Combination (or, if applicable, is represented by shares into which such Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Company Voting Securities, (B) no Person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of
the combined voting power of the then outstanding voting securities eligible to
elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) except to the extent that such ownership
of the Company existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving

 

8

--------------------------------------------------------------------------------


 

Corporation) were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(iv)                              Approval by the Company’s stockholders of a
complete liquidation or dissolution of the Company.

 

However, in no event will a Change in Control be deemed to have occurred, with
respect to the Executive, if the Executive is part of a purchasing group that
consummates the Change in Control transaction.  The Executive will be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Executive is an equity participant in the purchasing company or group (except: 
(i) passive ownership of less than two percent (2%) of the stock of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group that is otherwise not significant, as determined prior to the
Change in Control by a majority of the nonemployee continuing Directors).

 

7.                                       Restrictive Covenants.

 

(a)                                  Definitions.  For purposes of this
Agreement, the following terms will be defined as follows:

 

(i)                                     “Confidential Information” shall mean
the Company’s trade secrets and all other information unique to the Company and
not readily available to the public, including developments, designs,
improvements, inventions, formulas, compilations, methods, strategies,
forecasts, software programs, processes, know-how, data, research, operating
methods and techniques, and all business plans, strategies, costs, profits,
customers, vendors, markets, sales, products, key personnel, pricing policies,
marketing, sales or other financial or business information, and any
modifications or enhancements of any of the foregoing.

 

(ii)                                  The term “Business Conducted by the
Company or any of its Affiliates” shall mean all businesses conducted by the
Company or any of its Affiliates as of the Effective Date, of whatever kind,
within or outside of the United States.

 

(iii)                               The term “Affiliates” shall mean (i) any
entity that directly or indirectly, is controlled by the Company, and (ii) any
entity in which the Company has a significant equity interest.

 

(b)                                 Inventions or Developments.  The Executive
agrees that he will promptly and fully disclose to the Company all discoveries,
improvements, inventions, formulas, ideas, processes, designs, techniques,
know-how, data and computer programs (whether or not patentable, copyrightable
or susceptible to any other form of protection), made, conceived, reduced to
practice or developed by the Executive, either alone or jointly with others,
during his employment with the Company (collectively, the “Inventions or
Developments”).  All Inventions and Developments shall be the sole property of
the Company, including all patents, copyrights, intellectual property or other
rights related

 

9

--------------------------------------------------------------------------------


 

thereto and Executive assigns to the Company all rights (if any) that the
Executive may have or acquire in such Inventions or Developments.

 

Notwithstanding the foregoing, any right of the Company or assignment by the
Executive as provided in this paragraph shall not apply to any Inventions or
Developments for which no equipment, supplies, facility or trade secret
information of the Company or its Affiliates were used and which were developed
entirely on the Executive’s own time, unless: (i) the Inventions or Developments
relate to the Business Conducted by the Company or any of its Affiliates or the
actual or demonstrably anticipated research or development of the Company or any
of its Affiliates; or (ii) the Inventions or Developments result from any work
performed by the Executive for the Company or any of its Affiliates.

 

(c)                                  Non-Disclosure of Confidential Information
or Inventions or Developments.  The Executive acknowledges that he has had and
will have access to Confidential Information or Inventions or Developments of
the Company and/or its Affiliates and agrees that he shall not, at any time,
directly or indirectly use, divulge, furnish or make accessible to any person
any Confidential Information or Inventions or Developments, but instead shall
keep all such matters strictly and absolutely confidential.

 

(d)                                 No Diversion of Business Opportunities and
Prospects.  The Executive agrees that during his employment with the Company:
(i) the Executive shall not directly or indirectly engage in any employment,
consulting or other business activity that is competitive with the Business
Conducted by the Company or any of its Affiliates; (ii) the Executive shall
promptly disclose to the Company all business opportunities that are presented
to the Executive in his capacity as an employee of the Company or which is of a
similar nature to the Business Conducted by the Company or any of its Affiliates
or which the Company or its Affiliates have expressed an interest in engaging in
the future; and (iii) the Executive shall not usurp or take advantage of any
such business opportunity without first offering such opportunity to the
Company.

 

(e)                                  Actions Upon Termination.  Upon the
Executive’s employment termination for whatever reason, the Executive shall
neither take or copy nor allow a third party to take or copy, and shall deliver
to the Company all property of the Company, including, but not limited to, all
Confidential Information or Inventions or Developments, regardless of the medium
(i.e., hard copy, computer disk, CD ROM) on which the information is contained.

 

(f)                                    Non-Competition.  The Executive agrees
that so long as he is employed by the Company and for a period of two (2) years
thereafter (the “Period”), he shall not, without the prior written consent of
the Company, participate or engage in, directly or indirectly (as an owner,
partner, employee, officer, director, independent contractor, consultant,
advisor or in any other capacity calling for the rendition of services, advice,
or acts of management, operation or control), any business that, during the
Period, is competitive with the Business Conducted by the Company or any of its
Affiliates within the United States (hereinafter, the “Geographic Area”).

 

10

--------------------------------------------------------------------------------


 

(g)                                 Non-Solicitation of Employees.  The
Executive agrees that, during the Period, he shall not, without the prior
written consent of the Company, directly or indirectly solicit any current
employee of the Company or any of its Affiliates, or any individual who becomes
an employee during the Period, to leave such employment and join or become
affiliated with any business that is, during the Period, competitive with the
Business Conducted by the Company or any of its Affiliates within the Geographic
Area.

 

(h)                                 Non-Solicitation of Suppliers or Customers. 
The Executive agrees that, during the Period, he shall not, without the prior
written consent of the Company, directly or indirectly solicit, seek to divert
or dissuade from continuing to do business with or entering into business with
the Company or any of its Affiliates, any supplier, customer, or other person or
entity that had a business relationship with or with which the Company was
actively planning or pursuing a business relationship at or before the date of
termination of his employment.

 

(j)                                     Irreparable Harm.  The Executive
acknowledges that: (i) the Executive’s compliance with this Section is necessary
to preserve and protect the Confidential Information, Inventions or Developments
and the goodwill of the Company and its Affiliates as going concerns; (ii) any
failure by the Executive to comply with the provisions of this Section will
result in irreparable and continuing injury for which there will be no adequate
remedy at law; and (iii) in the event that the Executive should fail to comply
with the terms and conditions of this Section, the Company shall be entitled, in
addition to such other relief as may be proper, to all types of equitable relief
(including, but not limited to, the issuance of an injunction and/or temporary
restraining order) as may be necessary to cause the Executive to comply with
this Section, to restore to the Company its property, and to make the Company
whole.

 

(j)                                     Survival.  The provisions set forth in
this Section shall, as noted, survive termination of this Agreement.

 

(k)                                  Forfeiture.  If the Executive violates any
provision of this Section, the Executive will forfeit his right to all payments
and benefits under Section 5(d) and Section 6, except to the extent otherwise
provided by law.

 

(l)                                     Unenforceability.  If any provision(s)
of this Section shall be found invalid or unenforceable, in whole or in part,
then such provision(s) shall be deemed to be modified or restricted to the
extent and in the manner necessary to render the same valid and enforceable, or
shall be deemed excised from this Agreement, as the case may require, and this
Agreement shall be construed and enforced to the maximum extent permitted by
law, as if such provision(s) had been originally incorporated herein as so
modified or restricted, or as if such provision(s) had not been originally
incorporated herein, as the case may be.

 

8.                                       Assignment; Successors.  This Agreement
shall inure to the benefit of and be binding upon the Company and its
successors.  The Company may not assign this Agreement without the Executive’s
written consent, except that the Company’s obligations under this

 

11

--------------------------------------------------------------------------------


 

Agreement shall be the binding legal obligations of any successor to the Company
by sale, and in the event of any transaction that results in the transfer of
substantially all of the assets or business of the Company, the Company will use
its best efforts to cause the transferee to assume the obligations of the
Company under this Agreement.  The Executive may not assign this Agreement
during his life. Upon the Executive’s death this Agreement will inure to the
benefit of Executive’s heirs, legatees and legal representatives of the
Executive’s estate.

 

9.                                       Interpretation.  The laws of the State
of Illinois shall govern the validity, interpretation, construction and
performance of this Agreement, without regard to the conflict of laws principles
thereof.

 

10.                                 Withholding.  The Company may withhold from
any payment that it is required to make under this Agreement amounts sufficient
to satisfy applicable withholding requirements under any federal, state or local
law.

 

11.                                 Amendment or Termination.  This Agreement
may be amended at any time by written agreement between the Company and the
Executive.

 

12.                                 Notices.  Notices given pursuant to this
Agreement shall be in writing and shall be deemed received when personally
delivered, or on the date of written confirmation of receipt by (i) overnight
carrier, (ii) telecopy, (iii) registered or certified mail, return receipt
requested, addressee only, postage prepaid, or (iv) such other method of
delivery that provides a written confirmation of delivery.  Notice to the
Company shall be directed to:

 

Smurfit-Stone Container Corporation

150 North Michigan Avenue

Chicago, Illinois 60610

Attention:  Chief Financial Officer

 

The Company may change the person and/or address to whom the Executive must give
notice under this Section by giving the Executive written notice of such change,
in accordance with the procedures described above.  Notices to or with respect
to the Executive will be directed to the Executive, or to the Executive’s
executors, personal representatives or distributees, if the Executive is
deceased, or the assignees of the Executive, at the Executive’s home address on
the records of the Company.

 

13.                                 Severability.  If any provisions(s) of this
Agreement shall be found invalid or unenforceable by a court of competent
jurisdiction, in whole or in part, then it is the parties’ mutual desire that
such court modify such provision(s) to the extent and in the manner necessary to
render the same valid and enforceable, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted, or as if such
provision(s) had not been originally incorporated herein, as the case may be.

 

14.                                 Entire Agreement.  This Agreement sets forth
the entire agreement and understanding between the Company and the Executive and
supersedes all prior agreements and understandings, written or oral, relating to
the subject matter hereof, including, without

 

12

--------------------------------------------------------------------------------


 

limitation, the Change in Control Agreement between the Company and Executive
dated July 24, 1996.

 

15.                                 Consultation With Counsel.  Executive
acknowledges that he has had a full and complete opportunity to consult with
counsel of Executive’s own choosing concerning the terms, enforceability and
implications of this Agreement, and the Company has made no representations or
warranties to Executive concerning the terms, enforceability or implications of
this Agreement other than as are reflected in this Agreement.

 

16.                                 No Waiver.  No failure or delay by the
Company or the Executive in enforcing or exercising any right or remedy
hereunder shall operate as a waiver thereof.  No modification, amendment or
waiver of this Agreement nor consent to any departure by the Executive from any
of the terms or conditions thereof, shall be effective unless in writing and
signed by the Chairman of the Company’s Board.  Any such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.

 

17.                                 Effect on Other Obligations.  Payments and
benefits herein provided to be paid to the Executive by the Company shall be
made without regard to and in addition to any other payments or benefits
required to be paid the Executive at any time hereafter under the terms of any
other agreement between the Executive and the Company or under any other policy
of the Company relating to compensation, or retirement or other benefits.  No
payments or benefits provided the Executive hereunder shall be reduced by any
amount the Executive may earn or receive from employment with another employer
or from any other source.

 

18.                                 Survival.  All Sections of this Agreement
survive beyond the Employment Term except as otherwise specifically stated.

 

19.                                 Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning thereof.

 

20.                                 Counterparts.  The parties may execute this
Agreement in one or more counterparts, all of which together shall constitute
but one Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

 

SMURFIT-STONE CONTAINER CORPORATION

 

 

/s/ John Riconosciuto

 

 

 

JOHN RICONOSCIUTO

 

By:

  /s/ Patrick J. Moore

 

 

 

Its:

  Vice President & CFO

 

 

13

--------------------------------------------------------------------------------


 

Addendum

 

 

WHEREAS, Smurfit-Stone Container Corporation (the “Company”) and John
Riconosciuto (the “Executive”) have entered into an Employment Agreement dated
as of August 1, 2000 (the “Agreement”); and

 

WHEREAS, the Company and the Executive have agreed that certain terms as set
forth in this Addendum will be added to the terms and conditions of the
Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual terms, covenants
and  conditions stated in the Agreement and this Addendum, the Company and the
Executive hereby agree as follows:

 

A.                                   The Executive’s compensation and benefits
under Section 4 of the Agreement shall include a club membership consisting of
initiation fee not exceeding $50,000.

 

B.                                     All other terms of the Agreement shall
continue in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this instrument on the dates set
forth below, but effective as of the day and year first written above.

 

 

Date: February 20, 2001

 

 /s/ John Riconosciuto

 

 

 

John Riconosciuto

 

 

 

 

 

 

SMURFIT-STONE CONTAINER

 

 

CORPORATION

 

 

 

Date: February 20, 2001

 

By:

  /s/ Patrick J. Moore

 

 

 

Its:

  Vice President & CFO

 

 

14

--------------------------------------------------------------------------------